PER CURIAM
These three ballot title review proceedings, which have been consolidated for argument and' opinion, are brought under ORS 250.085(2) and concern the Attorney General’s certified ballot titles for proposed initiative measures denominated by the Secretary of State as Initiative Petitions 61, 62, and 63 (2002). Petitioner is an elector who timely submitted written comments to the Secretary of State concerning the content of the Attorney General’s draft ballot title for each initiative measure and who therefore is entitled to seek review in this court. See ORS 250.085(2) (stating that requirement). We review the Attorney General’s certified ballot titles to determine whether they are in “substantial compliance” with the requirements of ORS 250.035(2)(a) to (d). ORS 250.085(5).1
Petitioner challenges all parts of each of the three ballot titles that the Attorney General certified. We have considered each of petitioner’s arguments and determine that none is well taken. Accordingly, we certify the following ballot titles to the Secretary of State:

For Initiative Petition 61:

CREATES PROGRAM TO NEGOTIATE PRESCRIPTION DRUG PRICES FOR PARTICIPATING OREGONIANS; CAPS RETAIL PRICES FOR PARTICIPANTS
RESULT OF “YES” VOTE: “Yes” vote creates Oregon Prescription Drug Cost Reduction Program to negotiate prescription drug prices; program caps retail prices that participating pharmacies can charge program participants.
RESULT OF “NO” VOTE: “No” vote rejects creation of Oregon Prescription Drug Cost Reduction program to negotiate prescription drug prices; rejects capping prices that participating pharmacies charge program participants.
SUMMARY: Creates Oregon Prescription Drug Cost Reduction Program for Oregon residents who choose to participate. Program negotiates prescription drug prices with *471manufacturers, with goal of reducing prices to level comparable to “maximum net price that can be charged by manufacturers to federal purchasers under the federal supply service schedule.” Program sets maximum retail prices that participating pharmacies can charge program participants. If program establishes a preferred drug list, a participant may purchase a non-listed drug through the program if a treating physician determines the listed drug will not satisfactorily address the person’s health needs. Program coordinates with health plan sponsors, insurers, others to provide benefit of negotiated retail prices to participants in their plans who also participate in program. Program participants pay administrative costs. Other provisions.

For Initiative Petition 62:

CREATES PROGRAM TO NEGOTIATE PRESCRIPTION DRUG PRICES; CAPS RETAIL PRICES IF SPECIFIED GOAL NOT REACHED
RESULT OF “YES” VOTE: ‘Tes” vote creates program to negotiate prescription drug prices for participants; caps retail drug prices if negotiated prices not comparable to those charged federal purchasers.
RESULT OF “NO” VOTE: “No” vote rejects creation of program to negotiate prescription drug prices; rejects capping retail prices if negotiated prices not comparable to those charged federal purchasers.
SUMMARY: Creates Prescription Drug Cost Reduction Program for Oregonians choosing to participate. Program negotiates prescription drug prices with manufacturers, with goal of reducing prices to level comparable to “maximum net price that can be charged by manufacturers to federal purchasers under the federal supply service schedule [FSSS].” Program caps retail prices that participating pharmacies can charge program participants. Creates board to design program, adopt implementing rules. Board determines by 2005 whether program drug prices are reasonably comparable to those charged federal purchasers under FSSS, plus dispensing fee. If they are not, board caps retail prices for “any or all” prescription drugs sold to anyone in Oregon, taking into account drug prices and reasonable costs of drug production, research and development, distribution, marketing, administration, investment return. Other provisions.

*472
For Initiative Petition 63:

CREATES PROGRAM TO PURCHASE, DISTRIBUTE PRESCRIPTION DRUGS FOR STATE AGENCIES, OTHER PARTICIPANTS, INCLUDING HEALTHCARE PLANS
RESULT OF “YES” VOTE: “Yes” vote creates program to negotiate prescription drug prices, purchase drugs in volume for state agencies and other participants, including healthcare plans, employers and individuals.
RESULT OF “NO” VOTE: “No” vote rejects creating program to negotiate prescription drug prices, purchase drugs in volume for state agencies and other participants, including healthcare plans, employers, individuals.
SUMMARY: Creates Oregon Prescription Drug Discount Purchasing Program. The program negotiates prices of prescription drugs with manufacturers and purchases prescription drugs in volume for state agencies that dispense prescription drugs to patients. Program also purchases prescription drugs for other drug purchasers that choose to participate, including the Public Employee Benefits Board, Oregon Health Plan, cities, counties, school districts, employers, labor organizations, healthcare plan sponsors, healthcare providers, and individuals. Program distributes prescription drugs, using existing wholesalers and retail pharmacies if that provides good consumer service and is cost-effective. Once implemented, program is self-financing, with participants paying administrative costs. Measure creates board to design program and adopt implementing rules. Board analyzes prescription drug costs, makes recommendations for further action to make prescription drugs accessible and affordable. Other provisions.
Ballot titles certified. This decision shall become effective in accordance with ORAP 11.30(10).

 The 2001 Legislative Assembly amended ORS 250.085 in a respect not relevant to this proceeding.